Exhibit 7 Ref.: 1808.17590 March 23, 2010 Canadian Natural Resources Limited 2500, 855 Second Street SW Calgary AB T2P 4J8 Re:Consent of Independent Petroleum Consultants To Whom It May Concern: We consent to the use of our report with respect to the reserves data of Canadian Natural Resources Limited incorporated by reference in its (i) Annual Report (Form 40-F) for the year ended December 31, 2009. (ii) Registration Statement on Form F-9 (File No. 333-162270), filed with the Securities and Exchange Commission. Sincerely, SPROULE ASSOCIATES LIMITED Harry J. Helwerda, P.Eng. Executive Vice-President Calgary, Alberta, Canada HJH:paob W:\1808\17590\consent\HJH 03-23-10B.doc
